DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to due the claim not providing a transitional phrase such as, “comprising”, “consisting essentially of” or “consisting of” which defines the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  For purposes of examination claim 6, the claim will be interpreted as having the transitional phrase in line 3 after, “by pass fluid paths comprising:”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the coupling network" in 6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1542000 (herein after Hongo).
Hongo discloses a bioprocessing fluid sensor arrangement for sensing fluidic properties in a process fluid path with a sensor, configured for aseptically connecting the sensor with at least one conditioning fluid while separating said sensor from the process fluid to at least one conditioning fluid e.g. for calibration, cleaning, regenerating and/or storing the sensor, the arrangement comprising: 
a process fluid path (fig. 17, ref. 435/440/450) having a process fluid inlet (433) and a process fluid outlet (445 or 455); 
a sensor (11 or 443) arranged in the process fluid path (in line with path 440);
a bypass fluid path (446) in the process fluid path (branches off line 435 and rejoins to 450), for bypassing the sensor (11); 
a conditioning or cleaning fluid (water or buffer fluids) path (404 or 414 which connect to path 435) having an inlet (input of the water or butt at 411 and 421 respectively) and an outlet (lines 404 or 415 which connect to line 435) each aseptically and fluidically connected to the process fluid path (435), one on each side of the sensor (the bypass line can provide buffer fluid which by passes the sensor and would be on the right side of the sensor); and 
flow controls (control mechanism 15 connect to a computer 16) for controlling the flow of fluids, whereby fluids can be controlled to flow either in the process fluid path via the sensor, or in the bypass fluid path omitting the sensor from the fluid path, or in the conditioning or cleaning fluid path including the sensor in said flow but omitting the remaining process fluid path and bypass fluid path (this limitation is directed to an intended use limitation to which the prior art must be capable of performing. Should the  Applicant want to recite in a positive limitation, “processor programmed” limitation should be recited.  Hongo provides a control mechanism for opening and closing various valves to allow fluid to flow to a process fluid path via the sensor).  
Regarding claim 2, the sensor arrangement according to claim 1, wherein: the bypass fluid path (446) comprises flow controls (441) in the form of a bypass inlet valve (441) coupled to the process fluid inlet (junction where valve 441 is provided) and an inlet of the sensor (11 or 443), the process fluid path comprises flow controls in the form of a process fluid inlet valve (442) coupled between the process fluid inlet and the inlet of the sensor and a process fluid outlet valve (444) coupled between an outlet (valve 445) of the sensor and the process fluid outlet (valve junction 445), 
the conditioning or cleaning fluid path comprises flow controls in the form of a conditioning fluid inlet valve (403 or 413) and a conditioning fluid outlet valve (433), wherein the conditioning fluid inlet valve, the conditioning fluid outlet valve and the bypass inlet valve are configured to stop fluid to flow through the valves or to allow fluid to flow through the valves, and wherein the process fluid inlet valve and the process fluid outlet valve are configured to allow fluid to flow through the valves or configured to stop fluid to flow through the valves (this limitation is directed to an intended use limitation to which the prior art must be capable of performing. Should the  Applicant want to recite in a positive limitation, “processor programmed” limitation should be recited.  Hongo provides a control mechanism for opening and closing various valves to allow fluid to flow to a process fluid path via the sensor).  
Regarding claim 3, the sensor arrangement according to claim 1, wherein the conditioning or cleaning fluid path further comprises a first sterile filter (para 196).
Regarding claim 4, the sensor arrangement according to claim 1, further comprising a second sensor, the second sensor: being arranged in the process fluid path, or being arranged in the bypass fluid path (sensor 447 is within the bypass fluid path 446).  
Regarding claim 5, the sensor arrangement according to claim 1, wherein the bypass fluid path further comprises a first ventilator (the outlets can be broadly interpreted as a ventilator which relieves pressure from the bypass fluid path).  
Regarding claim 6, Hongo discloses a bioprocessing sensor unit (11 or 443) for sensing fluidic properties in a process fluid path (435/440/450) and further configured for aseptic sensor connection to additional conditioning (404) or cleaning (415/425) or bypass fluid paths (446) comprising: 
a body (fig. 2 shows a housing which houses all the fluid paths and structures; fig. 17 discloses the bioprocessing device which is inherently provided within a body or housing), 
process couplers (valves; 441/445), coupled to the body (the valves are coupled to the housing shown in fig. 2) and configured to provide aseptic connection via a process fluid inlet and a process fluid outlet of the sensor unit, 
conditioning couplers (valves 413 or 424 or 433) coupled to the body (the valves are coupled to the housing shown in fig. 2) and configured to provide aseptic connection via a conditioning fluid inlet and a conditioning fluid outlet of the sensor unit, 
an internal coupling network (all the fluid paths shown in fig. 17) comprising fluid paths (404/415/425/435/440/446/450/461/463) and one or more flow controls (any of the number of valves) for controlling the flow of fluids in the fluid paths, the coupling network, the internal coupling network: 
configured to operate in an operational mode, where the flow controls of the internal coupling network are configured to allow fluid to flow from the process fluid inlet to the process fluid outlet via a sensor, or configured to operate in a conditioning mode, where the flow controls of the internal coupling network are configured to allow fluid to flow from the conditioning fluid inlet to the conditioning fluid outlet via the sensor or to flow from the calibration fluid inlet to the fluid outlet via the sensor valves (this limitation is directed to an intended use limitation to which the prior art must be capable of performing. Should the  Applicant want to recite in a positive limitation, “processor programmed” limitation should be recited.  Hongo provides a control mechanism for opening and closing various valves to allow fluid to flow to a process fluid path via the sensor).  
Regarding claim 7, the sensor unit according to claim 6, wherein: a bypass fluid path (446) of the internal coupling network comprises a bypass inlet valve (441) coupled to the process fluid inlet (440) and an inlet of the sensor (11 or 443), a process fluid path of the internal coupling network comprises a process fluid inlet valve (442) coupled between the process fluid inlet (440) and the inlet (fluid path after the valve 442 and the sensor) of the sensor and a process fluid outlet valve (444) coupled between an outlet of the sensor and the process fluid outlet (450), a conditioning or cleaning fluid path of the internal coupling network comprises a conditioning fluid inlet valve(403 or 413 or 423 or 433) and a conditioning fluid outlet valve ( 413 or 423 or 433), wherein the conditioning fluid inlet valve, the conditioning fluid outlet valve and the bypass inlet valve are configured to stop fluid to flow through the valves in the operational mode and configured to allow fluid to flow through the valves in the conditioning mode, and wherein the process fluid inlet valve and the process fluid outlet valve are configured to allow fluid to flow through the valves in the operational mode and configured to stop fluid to flow through the valves in the conditioning mode (this limitation is directed to an intended use limitation to which the prior art must be capable of performing. Should the  Applicant want to recite in a positive limitation, “processor programmed” limitation should be recited.  Hongo provides a control mechanism for opening and closing various valves to allow fluid to flow to a process fluid path via the sensor).  
Regarding claim 8, the sensor unit according to claim 1, wherein a bypass fluid path of the internal coupling network further comprises a first sterile filter (para 196). 
Regarding claim 9, the sensor unit according to claim 1, further comprising a second sensor of the same type as the sensor, the second sensor: being arranged in a process fluid path, or being arranged in a bypass fluid path (sensor 447 is within the bypass fluid path 446).  
Regarding claim 10, the sensor unit  according to claim 1, wherein a bypass fluid path of the internal coupling network further comprises a first ventilator (the outlets can be broadly interpreted as a ventilator which relieves pressure from the bypass fluid path).  
Regarding claim 11, Hongo discloses a bioprocessing sensor system configured for aseptic sensor conditioning, the system comprising: 
a control unit (control mechanism 15 connect to a computer 16), and 
a sensor arrangement according to claim 1 (see the rejection of claim 1 above) or a sensor unit, wherein flow controls and sensor of the coupling network of the sensor unit are communicatively coupled (electronically connected) to the control unit and configured to operate in an operational mode or to operate in a conditioning mode in response to control signals received from the control unit (this limitation is directed to an intended use limitation to which the prior art must be capable of performing. Should the  Applicant want to recite in a positive limitation, “processor programmed” limitation should be recited.  Hongo provides a control mechanism for opening and closing various valves to allow fluid to flow to a process fluid path via the sensor).   
Regarding claim 12, a method performed by a bioprocessing sensor system configured for aseptic sensor conditioning, the method comprising: receiving input indicative of a desire to condition sensor arrangement according to claim 1, sending control signals from a control unit to one or more flow controls indicating to the flow controls to operate in a conditioning mode, conditioning sensor sending control signals from the control unit to the one or more flow controls of the sensor arrangement or the sensor unit indicating to the valves to operate in an operational mode (this limitation is directed to an intended use limitation to which the prior art must be capable of performing. Should the Applicant want to recite in a positive limitation, “processor programmed” limitation should be recited.  Hongo provides a sending control signals from a control unit to the valves for opening and closing various valves to allow fluid to flow to a process fluid path via the sensor).   
Regarding claim 13, the method of claim 12, further comprising receiving measurements from a second sensor when operating in the conditioning mode (the second sensor within the bypass valve is electronically connected to the control unit).  
Regarding claim 14, a computer program comprising computer-executable instructions for causing a sensor arrangement, when the computer- executable instructions are executed on a processing unit comprised in the sensor arrangement, to perform any of the method steps according to claim 1 (Hongo provides a control unit having a program thereon that operates the device for opening and closing valves to pass fluid through the sensor for measuring an analyte).
Regarding claim 15, a computer program product comprising a computer-readable storage medium, the computer-readable storage medium having the computer program according to claim 14 embodied therein (Hongo provides a control unit having a program thereon that operates the device for opening and closing valves to pass fluid through the sensor for measuring an analyte).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797